UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4275


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL MARSHALL,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cr-00095-D-1)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Stephen C. Gordon, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Tamika G. Moses, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Marshall appeals his conviction and six-month sentence imposed after his

guilty plea to violating 18 U.S.C. § 1791(a)(2), (b)(4) (2012), possessing a cell phone

while in prison. We affirm.

       On appeal, Marshall argues that the Government failed to demonstrate that the

device he admitted to possessing was a phone—that it was capable of making and

receiving calls. Because Marshall pled guilty, however, he has waived this challenge to

his conviction. See United States v. Gosselin World Wide Moving, N.V., 411 F.3d 502,

515 (4th Cir. 2005) (“A voluntary and intelligent plea of guilty is an admission of all the

elements of a formal criminal charge. A defendant who pleads guilty therefore admits all

of the factual allegations made in the indictment, and waives all non-jurisdictional

defects, including the right to contest the factual merits of the charges.”       (internal

citations and quotation marks omitted)). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2